Title: To Thomas Jefferson from Joseph Parsons, 12 October 1802
From: Parsons, Joseph
To: Jefferson, Thomas


          
            Washington City October the 12th 1802
          
          Your Excellency was pleased to condecend to take notice of my unfortunate situation and release me from Prison. I now take this earlyest opportunity to render you my humble and warmest acknoledgments for your humane and generous interference in my favour—That you may live long and enjoy all the blessings this life can bestow will be the constant prayer of your Excellencys;—
          Most Obedient & much Obliged Humble Sert.
          
            Joseph Parsons
          
        